DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 10 and 11 recite, “wherein the short legs overly and engage top and bottom edge portion is of adjacent ones o the beams such that loads placed on one of the adjacent beams is transmitted… [emphasis added by the examiner]”.
It appears these lines should instead recite, “wherein the short legs overly and engage top and bottom edge portions of adjacent ones of the beams such that loads placed on one of the adjacent beams are transmitted…”.
Claim 6 is objected to because it recites, “wherein there are fewer I-beam is than there are beams”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 14 recites “but predominantly polyethylene composite plastics material with 5-50% glass fiber reinforcement”. It is unclear what is meant by this limitation. Is the blend more polyethylene than polypropylene? Is there more glass fiber reinforced polyethylene than non-reinforced polyethylene. The scope cannot be ascertained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Penland, Jr. et al., US 2017/0275829 in view of Wold, US 2012/0063844.
Regarding claim 1:
Penland discloses a mat assembly (100) for use in construction and the like, comprising: 
a plurality of structural beams (125A, B, C) fabricated of composite plastics material (fiberglass reinforced thermosetting plastic material such as polyester or epoxy resins, para. 0098) and disposed in side-by-side arrangement; 
a plurality of flitch plates (105A, 105B, 105C) disposed between at least some of adjacent pairs of the structural plastic beams; 
a plurality of fasteners (160) extending crosswise to the structural beams and flitch plates to secure them tightly together, and wherein the flitch plates increase the strength and stiffness of the mat assembly; 
Penland does not expressly disclose wherein the flitch plates are I-beams.
Wold discloses a mat comprising beams (1 and 2) and fitch plates (13), wherein the fitch plates are I-beams, each having a central rib and opposing short legs projecting from the central rib at opposite top and bottom ends of the central rib, and wherein the short legs overly and engage top and bottom edge portion is of adjacent ones of the beams such that loads placed on one of the adjacent beams is transmitted to the other of the adjacent beams by the intervening I-beam.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to substitute I-beams as suggested by Wold for the flat flitch plates of Penland in order to provide slots into which the beams may be inserted.
Regarding claims 2 and 4:
Both Penland and Wold disclose wherein the beams are steel (para. 0121 of Penland and para. 0021 of Wold).
Regarding claim 6:
Penland discloses wherein there are fewer I-beams (3 I-beams) than there are beams (4 beams).
Regarding claim 10:
Wold discloses wherein the central ribs of the I-beams have a length, a width and a thickness, and wherein the central ribs extend longitudinally of the beams in the length direction, extend vertically of the beams in the width and extend laterally of the beams in the thickness direction, and wherein the length is greater than the width is greater than the thickness of the central ribs (refer to Fig. 8 of Wold).
Regarding claim 15:
Penland modified in view of Wold discloses wherein the I-beam and composite plastic beams have lengths that are substantially coextensive.
Regarding claim 16:
Penland discloses wherein the mat has a ground-engaging bottom surface and an opposite top surface adapted to support a rolling or static load from heavy equipment (it is a crane mat).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Penland, Jr. et al., US 2017/0275829 in view of Wold, US 2012/0063844, further in view of Penland, Jr. et al., US 2016/0177515.
Regarding claim 13:
Penland ‘829 does not expressly disclose wherein the composite plastic beams are made of an HDPE-based material.
Penland ‘515 discloses wherein structural beams can be constructed of HDPE (para. 0182).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to substitute HDPE for the polymeric material of Penland ‘829 in order to better resist the environment and increase service life (abstract of ‘829).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Penland, Jr. et al., US 2017/0275829 in view of Wold, US 2012/0063844, further in view of Dagher, US 2002/0122954.
Regarding claims 3 and 5:
Penland discloses wherein glass fiber-reinforced resin may be used for all the beams, elongated members and the support structure (para. 0088) suggesting wherein glass fiber-reinforced resin is a suitable material substitution for the materials of the mat of Penland but Penland does not expressly disclose wherein the plates are of glass fiber reinforced resin. 
Dagher discloses a composite structural panel having a reinforcing plater of glass fiber reinforced resin (para. 0135).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to construct the flitch plates of Penland of glass fiber reinforced resin as suggested by Dagher, as Dagher suggests wherein FRP and metal are structure equivalents with regards to reinforcement (para. 0135); the differences between metal and glass fiber reinforced resin yielding predictable results of the purposes of composite panel reinforcement.

Allowable Subject Matter
Claims 7-9, 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 7-9 and 11-12, the prior art of mat assemblies as claimed in claim 1 does not provide a teaching, suggestion or motivation for the top and bottom edge portions to be recessed below the top and bottom surfaces of the beams or the top set of the I-beam short legs to be recessed below the top surface of the mat. 
A determination of allowability of claim 14 could not be made as claimed. While the specific blend does not appear to be reasonably suggested by the prior art of record, the claim scope remains unclear.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633